Citation Nr: 9935638	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  93-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for a right knee disorder, 
rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to September 
1967 and from November 1974 to May 1977.

The case was previously before the Board of Veterans' Appeals 
(Board) in November 1998.  At that time, the issues of 
entitlement to increased ratings for arteriosclerotic heart 
disease and right ear otitis externa, and to a total rating 
based on individual unemployability due to service connected 
disabilities were remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) for further development.  
Those issues have not been returned to the Board for review.  

The issues of entitlement to an increased rating for a right 
knee disorder, and to an earlier effective date for the grant 
of service connection for arteriosclerotic heart disease were 
denied in that Board decision.  The veteran appealed these 
issues to the U.S. Court of Appeals for Veterans Claims 
(Court).  

The Court granted a Joint Motion, vacating the Board decision 
denying the claim for an increased rating for a right knee 
disorder and remanding that issue to the Board for further 
development.  This Order also dismissed the appeal with 
regard to the issue of an earlier effective date for the 
grant of service connection for arteriosclerotic heart 
disease.  As the other issues noted above had been remanded 
by the Board to the RO, the Court had no jurisdiction over 
those issues.  [citation redacted].  

In his claim before the Board, the Veterans of Foreign Wars 
(VFW) represented the veteran.  The veteran utilized J. Myers 
Morton, Esq., to represent him before the Court.  However, 
the veteran did not revoke his power of attorney (POA) in 
favor of the VFW.  In a May 1999 letter, Mr. Morton indicated 
that his representation of the veteran would be limited to 
the Court, and not before the VA.  Accordingly, the Board 
finds that the veteran is still represented before the VA by 
the VFW.  In this regard, the Board notes that the VFW has 
prepared an Informal Hearing Presentation in September 1999, 
in support of the veteran's claim.


REMAND

In the November 1998 decision, the Board found that an 
increased rating on a schedular basis was not warranted.  
Initially, the Board concluded that the veteran's claim was 
well grounded.  In reviewing the issue on the merits, the 
Board found that an increased rating under the provisions of 
38 C.F.R. §§ 4.40 and 4.45 was not appropriate, based on the 
finding that there was no significant limitation of motion 
due to pain, and that functional loss in the right knee had 
been consistently attributed by examiners to nonservice-
connected factors.  Finally, as the Board found that 
instability of the right knee had not been demonstrated and 
that the limitation of motion did not meet the criteria for a 
zero percent rating, a separate compensable evaluation under 
the provisions of VAOGCPREC 9-98 was not appropriate.  

In the Joint Remand, the parties noted that the Board 
properly considered the provisions of VAOGCPREC 9-98 and 
denied a separate rating for arthritis because the right knee 
disorder given the range of motion of the knee.  However, the 
Joint Remand also noted that VAOGCPREC 9-98 made provisions 
for a separate rating based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59 (1998).  As the veteran had x-
ray evidence of arthritis of the right knee and complaints of 
right knee pain, remand was required for consideration of 
whether he was entitled to a separate rating for his right 
knee disorder.  

This issue has not been adjudicated by the RO.  The Board 
finds that considering it before such adjudication would 
prejudice the veteran's due process rights, and would 
therefore be inappropriate.  Bernard v. Brown, 4 Vet. App. 
384 (1995)

Accordingly, the case is remanded to the RO for the following 
actions:

1.  All reports of outpatient treatment 
afforded the veteran by the VA subsequent 
to October 1997 should be obtained and 
associated with the claims folder.  The 
veteran should be asked to provide the 
names and addresses of all private 
medical professionals from whom he 
received treatment for the right knee 
disorder since the above date.  The RO 
should obtain copies of these reports and 
associate them with the claims folder.  

2. Thereafter, the RO should schedule 
the veteran for a VA examination by an 
orthopedist to determine the current 
extent and severity of the service-
connected right knee pathology.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of disability upon his 
ordinary activity. 

An opinion also should be provided 
regarding whether pain significantly 
limits functional ability during flare-
ups or with extended use.  Voyles v. 
Brown, 5 Vet. App. 451, 453 (1993). The 
presence or absence of pain on motion 
should be specifically noted.  It should 
be noted whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  The examiner also should 
indicate whether the affected joint 
exhibits weakened movement, excess 
fatigability, or incoordination.  Lathan 
v. Brown, 7 Vet. App. 359 (1995); DeLuca 
v. Brown, 8 Vet. App. 202 (1995). The 
claims folder should be made available to 
the examiner prior to the studies to 
review the previous reports of 
examination and treatment, to include 
past X-ray studies.  

3.  The RO should then adjudicate the 
claim based on the additional evidence 
obtained.  In particular, the RO should 
determine if the veteran is entitled to a 
separate rating under the provisions of 
VAOGCPREC 9-98, based on x-ray findings 
and painful motion, under 38 C.F.R. 
§ 4.59 (1998); Lichtenfels v. Derwinski, 
1 Vet.App. 484 (1991).  

When the requested development is completed, if the benefit 
sought is not granted, the veteran and representative should 
be provided with an appropriate supplemental statement of the 
case.  The veteran also has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The case should then be returned to 
the Board for further appellate consideration.

The purposes of this remand are to implement a Joint Remand 
from the Court, to obtain additional information and to 
assist the veteran in the development of the claim.  No 
inference should be drawn regarding the merits of the claim, 
and no action is required of the veteran until further 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








